Citation Nr: 0617345	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-33 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) compensation benefits.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.  
Specifically, in May 2003 and August 2003 determinations, the 
RO denied the appellant's claim for service connection for 
malaria and diabetes mellitus on the basis that he did not 
have the requisite military service to establish basic 
eligibility for such benefits.  


FINDINGS OF FACT

1.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces during World War II.  

2.  The appellant has not submitted acceptable evidence of 
qualifying military service.  


CONCLUSION OF LAW

The requirements for a finding of basic eligibility for 
purposes of VA compensation benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), VAOPGCPREC 1-2004 (February 24, 2004), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

However, there are some claims to which the VCAA does not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) 
(en banc).  In particular, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims that turn on statutory interpretation.  Smith 
v. Gober, 14 Vet. App. 227, 231-232 (2000).  Therefore, in 
cases where the law as mandated by statute, and not the 
evidence, is dispositive, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  See also Wensch 
v. Principi, 15 Vet. App. 362, 367-368 (2001) (in which the 
Court held that, when no reasonable possibility exists that 
any further assistance would aid the appellant in 
substantiating his or her claim, the duties to notify and to 
assist provisions of the VCAA are not applicable).  

As the Board will discuss in the following case, the law (as 
mandated by statute), and not the evidence, is dispositive of 
the appellant's claim for veteran status.  Thus, the duties 
to notify and to assist provisions of the VCAA are not 
applicable in the current appeal.  

Analysis

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2005).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant (or sent directly to VA by the service 
department), such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following 
conditions:  (1)  the evidence is a document issued by the 
service department; (2)  the document contains needed 
information as to length, time, and character of service; and 
(3)  in the opinion of VA the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203(a) (2005).  

In support of a finding of eligibility for veteran status in 
the present case, the appellant submitted documents 
purportedly confirming his active service from September 1941 
to December 1945.  Included with these documents are records 
from The Philippine National Red Cross, the Philippine Army, 
the Philippine Veterans Affairs Office, Armed Forces Of The 
Philippines Office Of The Adjutant General, Office of the 
President Republic of the Philippines, and General 
Headquarters Armed Forces of the Philippines.  Significantly, 
however, the material is not acceptable evidence under 
38 C.F.R. § 3.203(a) as verification of actual service.  

The pertinent regulation provides that, when a claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements of paragraph (a) of this section, 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2005).  In February 2003 
in the present case, the RO attempted to verify the 
appellant's alleged service with the National Personnel 
Records Center (NPRC).  In April 2003, the NPRC responded 
that the appellant "has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

The Board has carefully reviewed the appellant's statements 
regarding his purported military service with the United 
States Armed Forces in World War II as well as the documents 
that he has submitted.  Importantly, however, service 
department findings regarding verification of a person's 
service are binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Spencer 
v. West, 13 Vet. App. 376, 380 (2000) and Venturella 
v. Gober, 10 Vet. App. 340, 341-342 (1997).  See also 
Sarmiento v. Brown, 7 Vet. App. 80 (1994), citing Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993) and Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Thus, as the law is dispositive 
in this case, the appellant's claim must be denied due to an 
absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to basic eligibility for VA benefits is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


